MEMORANDUM **
Richard F. Reznak appeals the district court’s summary judgment for Secretary of Defense Donald Rumsfeld in Reznak’s action alleging that, among other things, he received a poor performance evaluation in retaliation for filing a grievance with the Equal Employment Opportunity Commission (“EEOC”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir.1994), and we affirm.
The district court properly granted summary judgment on Reznak’s retaliation claim. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1065 (9th Cir.2002). Although Reznak established a prima facie case of retaliation by showing that his 1997 performance review downgraded his promotion status from “advance ahead of all others” to “advance with contemporaries,” on the heels of his filing a complaint with the EEOC, he failed to rebut defendant’s evidence that the downgrade reflected Reznak’s poor customer relations skills and hostility toward management. See id. at n. 10.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.